Citation Nr: 1018613	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and a friend




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had service in the Marine Corps from 
August 31, 1971 to September 21, 1971, and service in the 
Navy from May 20, 1974 to July 2, 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran, his mother, and a friend, testified before a 
Decision Review Officer (DRO) in April 2006.  The Veteran and 
his mother testified before the undersigned Veterans Law 
Judge in December 2007.  Transcripts of both hearings are of 
record.

In June 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  The Board observes that, 
in addition to remanding the claims listed above, it also 
denied a claim for basic entitlement to nonservice-connected 
pension benefits, on appeal at that time.  The Board's 
decision with respect to that claim is final.  See 38 C.F.R. 
§ 20.1100 (2009).  


FINDINGS OF FACT

1.  During service, the Veteran did not engage in combat with 
the enemy.

2.  The Veteran does not have a diagnosis of PTSD.

3.  The Veteran served for less than 90 days.

4.  Schizophrenia was not present in service and is not 
related to service.

5.  Hepatitis C was not present in service and is not related 
to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  Schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The January 2005 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the October 2004 letter.  A July 2006 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  A September 
2008 letter provided notice specifically pertaining to claims 
for service connection for PTSD based on personal assault.  
After issuance of the September 2008 letter, and opportunity 
for the Veteran to respond, the December 2009 supplemental 
statement of the case reflects readjudication of each claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  

In cases such as this, where a claim for PTSD is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety, 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).

In this case, the Veteran was informed by means of a 
September 2008 letter of the types of evidence he could 
identify or submit to support his claim.  The Veteran did not 
respond to that letter.  However, the Veteran has 
consistently stated and testified that he told nobody about 
the alleged 1971 sexual assault until recently, and that he 
did not know the current status of the other alleged victim, 
including whether he was still alive.  In January 2009, the 
RO concluded that the Veteran had not provided sufficient 
detail regarding any stressor to attempt verification.  
Accordingly, the Veteran has been adequately notified, and no 
further attempts at assistance regarding the claimed stressor 
are necessary.

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA treatment records.  An attempt was 
made to obtain records from the Social Security 
Administration (SSA) in response to the Board's remand; 
however, SSA responded that the Veteran's records could not 
be found.  

The record does not contain a medical opinion addressing any 
of these claims.  The VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  In addition, VA may submit any 
evidence that it receives regarding a stressor involving 
personal assault to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon, 20 Vet. App. at 83.

Regarding the claim for PTSD, the record does not contain a 
medical diagnosis of PTSD.  As the current record does not 
reflect even a prima facie claim for service connection for 
PTSD, VA has no obligation to obtain any medical opinion 
commenting upon etiology, or an opinion in an attempt to 
confirm a stressor.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Regarding schizophrenia and hepatitis C, as will be discussed 
in more detail below, the Veteran is relying on the same 
alleged incident that constitutes his stressor as the injury 
or disease in service.  However, for purposes of claims under 
38 C.F.R. § 3.303, the provisions of 38 C.F.R. § 3.304 
pertaining to obtaining an opinion to verify a stressor do 
not apply.  For purposes of the general duty under 38 C.F.R. 
§ 3.159(c)(4), the Board has found that the evidence does not 
establish an injury or disease in service that may be related 
to either diagnosis.  Accordingly there is no duty to obtain 
an opinion commenting on etiology.  

Also of record and considered in connection with the appeal 
are the transcripts of the Veteran's April 2006 RO hearing, 
and December 2007 Board hearing, along with various 
statements submitted by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as diabetes mellitus, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and psychoses become manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Combat

Initially, the Board notes that, although the Veteran did 
serve during a period of war, he does not contend that he 
engaged in combat with the enemy.  Indeed, the service 
personnel records indicate that he was discharged for 
unsuitability from his first period of service after having 
served less than a month.  He was mistakenly allowed to 
enlist for a second period of service, and was discharged 
after 1 month and 13 days because he was found not to meet 
the physical standards for enlistment.  Accordingly, the 
combat rule does not apply with respect to any of these 
claims.  

PTSD

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009).  

Here, the first criterion for a grant of service connection 
for PTSD is not met, as the medical records do not include a 
diagnosis of PTSD.  

The service treatment records are negative for any 
psychiatric complaints, findings or diagnoses.  
Neuropsychiatric examination at discharge in September 1971 
resulted in a finding that the Veteran suffered no mental 
disability which warrants his discharge.  Records of post-
service treatment do not reflect a diagnosis of or treatment 
for PTSD.  Rather, those records reveal diagnoses of 
schizophrenia, and substance induced mood disorder.

The Board has considered the Veteran's statements and 
testimony.  The Veteran appears to believe that he has PTSD, 
and specifically listed it on his claim.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  In such cases, the Board is within 
its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, distinguishing PTSD from other psychiatric illness is a 
task that requires medical expertise.  The Veteran does not 
profess to have such expertise.  Moreover, the Veteran has 
not identified an actual diagnosis of PTSD.  Without a 
diagnosis of PTSD in accordance with the DSM-IV, there is no 
basis for a grant of service connection, and the Board need 
not address the remaining matters of verification of a 
stressor and evidence linking the stressor to the diagnosis.  

In the absence of a diagnosis of PTSD, the criteria for 
service connection for PTSD are not met and the claim must be 
denied.  

Schizophrenia and Hepatitis C

The Board notes initially that, it is unclear whether the 
Veteran in fact has schizophrenia.  In recent reports, it has 
been diagnosed by history only, and the Veteran was recently 
hospitalized with a Type I diagnosis of substance induced 
mood disorder.  Nevertheless, the Board recognizes that the 
Court of Appeals for Veterans Claims has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  

Service treatment records reveal that the Veteran was not 
treated for or diagnosed with Hepatitis in any form, or with 
schizophrenia or other psychiatric illness.  The first 
enlistment examination reveals normal findings for all 
systems.  The Veteran was not given a standard discharge 
examination because of his brief term of service; however, a 
neuropsychiatric examination was conducted on September 17, 
1971, 4 days prior to his discharge, because the Veteran had 
been recommended for discharge due to poor adjustment to 
discipline and stress.  The neuropsychiatric examiner found 
him to be suffering no physical or mental disability which 
warrants his discharge.  He was found to be immature, 
impetuous, an undesirable recruit who adjusted poorly to 
discipline.  He was apathetic and appeared to be in a daze.  
In addition, the Veteran signed a document attesting to the 
fact that no defects had been noted which would disqualify 
him for the performance of his duties or entitle him to 
disability benefits, nor had he suffered any injuries or 
illnesses during his period of active duty.  

At entry into service in May 1974, the Veteran was again 
found to be normal with respect to all systems, and he 
reported no prior history of depression or excessive worry, 
or nervous trouble of any sort.  He also reported no prior 
history of jaundice or hepatitis.  However, after reporting 
to sick call for dizziness, the Veteran revealed that he had 
been struck in the head in May 1973, and since that time, he 
had been experiencing symptoms of headaches and syncope.  The 
Veteran was recommended for discharge for reason of erroneous 
enlistment.  

Thus, the evidence pertinent to service reveals that the 
Veteran was discharged from his first period of service with 
affirmative findings of no psychiatric or physical problems, 
and was discharged from his second period of service with no 
pertinent diagnoses, and with no treatment for psychiatric or 
liver problems.  

After service, there is no record of psychiatric treatment 
until 2003, almost 30 years after his final discharge.  At 
that time, he was noted to have a history of schizophrenia 
and hepatitis C.  The Veteran filed his claim in September 
2004, seeking "[c]ompensation [and/]or [p]ension if 
qualified."  On his claim form, he listed his disability as 
severe and persistent mental illness.  On an accompanying 
letter, he listed PTSD, schizophrenia, and hepatitis C.  

At his Board hearing, the Veteran testified that he was first 
diagnosed with schizophrenia in 1985 or 1986.  At his RO 
hearing, the Veteran reported that he was first treated for 
psychiatric symptoms in 1977, and the diagnosis was 
depression.  He maintained that he was first diagnosed with 
schizophrenia in the early eighties.  He also stated that he 
was first diagnosed with hepatitis in the early eighties.  
Thus, the evidence, including the Veteran's statements and 
contentions, demonstrates that there was no onset of symptoms 
of hepatitis C or schizophrenia in service, and no occurrence 
(or continuity) of symptomatology for approximately 10 years 
after service.  

Also, the Board notes that, as the Veteran did not have a 
total of 90 days of service, the presumptive provisions 
relating to psychoses do not apply.  

At his Board hearing, the Veteran asserted that his hepatitis 
C was linked to a sexual assault during his first period of 
service in the Marine Corps, but that it might also be linked 
with being forced to eat off the floor by other Marines, or 
traversing a swamp in his escape Paris Island.  The Veteran's 
mother also testified that the Veteran returned from his 
first period of service with a facial wound, and indicated 
that he had been struck by Marines.  It is unclear whether 
the Veteran asserts that his hepatitis is related to this 
wound.  Regarding schizophrenia, the Veteran has never 
explained his theory as to how this is related to service.  
His statements have invariably turned to stressors he 
experienced in service, in the context of a PTSD claim.  As 
noted above, there is no medical opinion with respect to 
these claims; and there is no duty on the part of VA to 
obtain one absent an injury or disease in service that may be 
related to the current diagnoses.  In essence, the Board's 
determination as to these claims turns on whether the record 
credibly establishes that the Veteran suffered an injury or 
disease in service.  

The Veteran is certainly competent to describe what happened 
to him in service.  The Veteran can attest to factual matters 
of which he has first-hand knowledge, such as experiencing 
pain in service, reporting to sick call, being placed on 
limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran's mother is also competent to testify as to his 
appearance upon his return.  However, for reasons that will 
next be explained, the Board concludes that the Veteran's 
current assertions are not credible, and that his mother's 
testimony relies on the Veteran's assertions.  

First, to address with the Veteran's assertion that he may 
have contracted hepatitis C by wading through a swamp in an 
escape from Paris Island, this amounts to speculation on the 
Veteran's part.  He has presented nothing probative 
establishing a relationship between hepatitis C and being in 
a swamp.  His own theory on such a relationship is not 
competent evidence.  

Regarding the claimed sexual assault, simply put, this 
account did not appear anywhere in the record until the 
Veteran filed his claim some 30 years after he left the 
service, and some 33 years after it allegedly occurred.  
Moreover, it does not appear that the Veteran has repeated 
this account to health care providers, even after filing his 
claim.  In a January 2008 psychiatric summary, the Veteran 
reported his service in the Marines and Navy, but never 
discussed a sexual assault.  If the Veteran had in fact 
experienced the assault and believed he was now suffering 
health consequences, as he claims, this would have been an 
obvious opportunity to raise the matter in the context of 
psychiatric counseling.  Indeed, this account appears to be 
reserved solely for correspondence with VA, in the context of 
a claim for monetary benefits.  The Board notes that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy, because the 
declarant has a strong motive to tell the truth in order to 
receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  

Regarding both the sexual assault and the facial injury 
reported by his mother upon his return home, the Board notes 
that the Veteran's current assertions are inconsistent with 
statements he made at discharge.  The Veteran signed a 
document stating that he had not suffered any injuries or 
illnesses during his period of active duty.  In regard to the 
Veteran's mother's statements, she did not see the Veteran 
until he was already home.  She does not profess first-hand 
knowledge of what happened to him in the service.  Indeed, 
the Veteran only told her years later that a captain hit him 
in the mouth with the butt of a gun.  As this account relies 
on the Veteran's account years after the event (which was not 
credible), it is not accorded any probative weight.  We also 
find it remarkable that in 1974 he would report that he had 
had a nightstick trauma in 1973, but fail to report in-
service trauma.  The Veteran is an unreliable historian and 
the mother's statements are not credible.

Regarding the Veteran's assertion as to having to eat off the 
floor, even if conceded as true, that this could conceivably 
result in the incurrence of hepatitis C or schizophrenia is 
simply speculation.  There is no medical opinion that even 
suggests such a relationship, and the Veteran's unexplained, 
unsupported assertion is not probative evidence.  

In sum, the Board has concluded that there was no injury or 
disease in service that resulted in either schizophrenia or 
hepatitis C.  Moreover, there is no medical opinion or other 
persuasive evidence that purports to relate either disorder 
to service.  As such, service connection for hepatitis C and 
schizophrenia is not in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is denied.

Service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


